Citation Nr: 1751922	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  14-02 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for depression to include substance abuse.

2.  Entitlement to service connection for dyslipidemia.

3.  Entitlement to service connection for chronic kidney disease.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for an esophageal disability (claimed as dysphagia).

6.  Entitlement to service connection for arthralgia.

7.  Entitlement to service connection for anemia.

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

9.  Entitlement to service connection for erectile dysfunction.

10.  Entitlement to service connection for a back disability (claimed as back pain and spasms).

11.  Entitlement to service connection for a right foot infection.

12.  Entitlement to service connection for a left foot infection.

13.  Entitlement to service connection for a skin disability other than pseudofolliculitis barbae and right and left foot infections, specifically to include tinea versicolor.

14.  Entitlement to service connection for a sinus infection.

15.  Entitlement to service connection for chronic allergic rhinitis.

16.  Entitlement to service connection for a right shoulder disability.

17.  Entitlement to service connection for a left shoulder disability.

18.  Entitlement to service connection for a dental disability for purposes of compensation.

19.  Entitlement to restoration of a disability rating of 60 percent for pseudofolliculitis barbae from January 1, 2015.

20.  Entitlement to an initial rating greater than 60 percent for pseudofolliculitis barbae prior to January 1, 2015.

21.  Entitlement to an initial rating greater than 30 percent for pseudofolliculitis barbae from January 1, 2015.

22.  Entitlement to an initial rating greater than 10 percent for degenerative arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to May 1978, with additional Reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in Winston-Salem, North Carolina. 

A June 2014 rating decision denied entitlement to a total disability rating based on individual unemployability due to service-connected disability or disabilities (TDIU).  The Veteran did not appeal that determination and the record does not otherwise include subsequent contentions that would raise the issue of entitlement to TDIU as part of the ongoing increased rating claims.  As such, no further consideration of the TDIU claim is warranted.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated).

As to the pseudofolliculitis barbae claims, the Board notes that the RO has characterized the appeal solely as a claim for increased rating in its November 2016 VA Form 8, Certification of Appeal.  In that regard, the Veteran originally filed a claim for increased rating for pseudofolliculitis barbae following an October 2012 rating decision that granted entitlement to service connection and assigned a 60 percent disability rating.  After the Veteran had filed a timely substantive appeal on the increased rating issue, in a September 2014 rating decision the RO reduced the rating from 60 percent to 30 percent, effective January 1, 2015.  The Veteran timely appealed the December 2015 Statement of the Case (SOC) that upheld the propriety of the rating reduction.  Thus, there are outstanding increased rating and propriety of the reduction claims for which substantive appeals have been filed.  As such, the Board has recharacterized the issues as above and listed the rating reduction issue and the increased rating issues separately on the title page.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (distinguishing between a rating reduction case and a rating increase case).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.  Therein, the VLJ held open the record for an additional 90 days to afford the Veteran the opportunity to submit additional evidence in support of his claim.  A transcript of the hearing is of record. 

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

A claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO typically adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder for compensation purposes.  Therefore, the claim for service connection for a dental disorder for obtaining VA outpatient dental treatment is REFERRED to the agency of original jurisdiction (AOJ) for adjudication or additional referral to the applicable VA medical facility, as appropriate.

The issues of entitlement to service connection for dysphagia, hypertension, anemia, allergic rhinitis, a skin disability other than pseudofolliculitis barbae and right and left foot infections, right and left foot infections, erectile dysfunction, and GERD, as well as whether new and material evidence sufficient to reopen a claim for entitlement to service connection for depression, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, during the aforementioned Board hearing, that a withdrawal of the appeal of entitlement to service connection for dyslipidemia was requested.

2.  Chronic kidney disease was not manifest in active service or within one year of separation and is not otherwise related to any period of active service, ACDUTRA, or INACDUTRA.

3.  Arthralgia due to underlying pathology was not manifest in active service and is not otherwise related to any period of active service, ACDUTRA, or INACDUTRA.

4.  A back disability was not manifest in active service; is not otherwise related to active service, ACDUTRA, or INACDUTRA; and arthritis of the back was not manifest to a compensable degree within one year of separation from service.

5.  A sinus disability was not manifest in active service and is not otherwise related to any period of active service, ACDUTRA, or INACDUTRA.

6.  A right shoulder disability was not manifest in active service; is not otherwise related to active service, ACDUTRA, or INACDUTRA; and arthritis of the right shoulder was not manifest to a compensable degree within one year of separation from service.

7.  A left shoulder disability was not manifest in active service; is not otherwise related to active service, ACDUTRA, or INACDUTRA; and arthritis of the left shoulder was not manifest to a compensable degree within one year of separation from service.

8.  The Veteran does not have a dental disorder for which service-connected compensation is payable.

9.  In a September 2014 rating decision, the RO reduced the Veteran's rating for pseudofolliculitis barbae from 60 percent to 30 percent, effective January 1, 2015, based on clear and unmistakable error in the failure of the October 2012 rating decision to consider the prior October 2012 VA medical examination report addendum estimating that the Veteran's pseudofolliculitis barbae involved 20 percent of his exposed areas, rather than 100 percent as stated in the original April 2011 VA examination. 

10.  The 60 percent rating for the Veteran's pseudofolliculitis barbae was based upon incorrect facts.

11.  The RO complied with the procedural requirements for reducing the Veteran's rating for pseudofolliculitis barbae, to include providing proper notification of the proposal to reduce the disability ratings and providing the Veteran the opportunity for a hearing and to submit evidence.

12.  The Veteran's pseudofolliculitis barbae was and is not manifested by a rash that covers more than 40 percent of his exposed or total body and he has been treated with no more than topical therapy.

13.  The Veteran's degenerative arthritis of the cervical spine is manifested by pain, limitation of motion, and arthritis confirmed by x-ray, but not by forward flexion to 15 degrees of less or favorable ankylosis of the entire cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for dyslipidemia have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2017).

2.  Chronic kidney disease was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  Such disease was not incurred in or aggravated during INACDUTRA, or ACDUTRA.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

3.  Arthralgia was not incurred in or aggravated by active service, INACDUTRA, or ACDUTRA.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

4.  A back disability was not incurred in or aggravated by active service, INACDUTRA, or ACDUTRA and arthritis may not be presumed to have been incurred in active service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

5.  A sinus disability was not incurred in or aggravated by active service, INACDUTRA, or ACDUTRA.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

6.  A right shoulder disability was not incurred in or aggravated by active service, INACDUTRA, or ACDUTRA.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

7.  A left shoulder disability was not incurred in or aggravated by active service, INACDUTRA, or ACDUTRA.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

8.  Entitlement to service connection for a dental disability is not warranted.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.381, 4.150, 17.161 (2017).

9.  Restoration of a disability rating of 60 percent for pseudofolliculitis barbae is not warranted.  The grant was clearly and unmistakably erroneous.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.118, Diagnostic Code (DC) 7899-7806 (2017).

10.  The criteria for an initial rating greater than 60 percent for pseudofolliculitis barbae prior to January 1, 2015, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.97, DC 7899-7806 (2017).

11.  The criteria for an initial rating greater than 30 percent for pseudofolliculitis barbae from January 1, 2015, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.97, DC 7899-7806 (2017).

12.  The criteria for an initial rating of 20 percent, but no more, for degenerative arthritis of the cervical spine have been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim of Entitlement to Service Connection for Dyslipidemia

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).

The Board notes that a November 2013 statement of the case (SOC) included, in relevant part, the issue of entitlement to service connection for dyslipidemia.  The Veteran properly appealed the issue in his December 2013 substantive appeal.  However, the Veteran subsequently indicated during his May 2017 Board hearing that he wished to withdraw his appeal of the issue.  Such notification was reduced to writing in the hearing transcript noted above.  Hence, there remains no allegation of error of fact or law for appellate consideration regarding the dyslipidemia claim.  Accordingly, the Board finds that the issue of entitlement to service connection for dyslipidemia has been properly withdrawn by the Veteran and the claim is dismissed.

Duty to Notify and Assist

Initially, with respect to the propriety of the reduction for the Veteran's disability, the Board notes that this appeal stems from disagreement with 38 C.F.R. § 3.105(e) reductions and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of ratings for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2017).  For this reason, the Board concludes that the VCAA does not apply to the reduction claim decided herein. 

The Board further concludes that VA has complied with the notification and due process requirements applicable to reduction of ratings as mandated by 38 C.F.R. § 3.105(e).  Specifically, a November 2013 letter advised the Veteran of the proposed reduction.  The Veteran failed to respond.  The Veteran was afforded the opportunity to testify in support of his claim at a hearing.  The Veteran has been provided every opportunity to submit evidence and argument in support of his claim.  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his appealed reduction claim.  Accordingly, the Board will proceed to a decision on the merits.

As to the remaining claims, neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C. § 101(21) and (24) (2012); 38 C.F.R. § 3.6(a) (2017).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C. §§ 101(24), 106, 1131 (2012).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C. § 1112 (2012); 
38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309 (2017).

The presumption of soundness under 38 U.S.C. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C. § 1112 and the presumption of aggravation under 38 U.S.C. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id; see also Acciola v. Peake, 22 Vet. App. 320 (2008).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the Appellant would not qualify as a "Veteran" by virtue of ACDUTRA service alone.  

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.

With respect to periods of active service, to establish a right to compensation for a present disability on a direct basis, an appellant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  As noted above, however, such presumption is not applicable to periods of ACDUTRA or INACDUTRA.

Arthralgia, Back, and Right and Left Shoulder Disabilities

The Veteran contends that he had back, right shoulder, left shoulder, and arthralgia disabilities due to his service.

During the Veteran's active service, in November 1974 he complained of pain in the left hip and right leg following a motorcycle accident.  The impression was mild trauma.  In a June 1977 Report of Medical History, the Veteran denied a history of painful or "trick" shoulder or recurrent back pain.  A contemporaneous Report of Medical Examination included normal findings as to the spine and upper and lower extremities.  

During the Veteran's Reserve service, in April 1983 he went on sick call after injuring his left shoulder lifting.  The impression was acute muscle strain.  October 1986, July 1991, May 1996, and February 2001 Reports of Medical Examination included normal findings as to the spine and upper and lower extremities.  In July 1991, the Veteran specifically denied any significant medical or surgical history since his last examination in October 1986.  A February 2001 Report of Medical History, however, included the Veteran's report of chronic shoulder pain since 1997, due to a strained ligament that was painful when over exerted, such as when playing basketball.    

In March 2008, the Veteran described intermittent right shoulder discomfort, without recent injury.  The assessment was right shoulder arthralgia.  In October 2008, the Veteran reported a 2 month history of left shoulder pain.  He denied a history of injury.  X-rays were normal.  The assessment was left and right shoulder arthralgia.  In addition, there was noted bursitis in the left suprascapular area.
An August 2009 statement from the Veteran's wife indicated that the Veteran experienced constant back and shoulder problems.

The Veteran underwent a VA examination in April 2011.  He reported left shoulder problems from 1975.  The condition was due to injury, although the examination report did not detail a specific injury and only noted the Veteran's contentions that the disability occurred due to training, exercises, and running during active duty and Reserve service.  He also described extreme low back pain with walking or running.  There also was radiation into the hip, knee, and spine.  His back pain had started in 1974.  The Veteran had weakness in the spine and legs and there were bladder and bowel problems.  He was unable to achieve and maintain an erection.  X-rays of the left shoulder were within normal limits.  Following examination, the examiner diagnosed left shoulder strain.  

The Veteran was afforded another VA examination for the left shoulder in September 2012.  The examiner noted diagnoses of left shoulder muscle strain, left shoulder bursitis, and left adhesive capsulitis.  The Veteran reported left shoulder problems from 1975, during active duty.  He was prescribed a sling and returned to duty after one month.  In 1979 during Reserve service he had a return of left shoulder pain after playing basketball and was treated conservatively for a few weeks.  The Veteran continued to have left shoulder pain with activities like push-ups and pull-ups, but stayed in the Reserves until 2003.  The symptoms had worsened over time since then.  In addition, the Veteran had jammed and fallen on the shoulder a number of times.  The pain had moved to the middle of the back and now went into the right shoulder.  Following examination, the examiner opined that the left shoulder disabilities were less likely than not incurred in or caused by service.  The rationale was that the current left shoulder problems were suggestive of adhesive capsulitis due to reduced range of motion that was less likely than not incurred as a result of the in-service acute muscle strain, since such strains were self-limited.  There was no documentation of a subsequent chronic shoulder problem during Reserve service through discharge in 2003.  There was an episode of left shoulder bursitis in October 2008 that may have led to the current limited shoulder motion seen at the present examination.  Such problems most likely had nothing to do with the muscle strain incurred almost 29 years previously.

In a June 2012 statement, the Veteran contended that his bilateral shoulder problems the result of his Reserve service from May 1978 through August 1986.  He asserted that his arthralgia was the result of Reserve service from August 1986 through August 2004.

Ongoing VA treatment records include problem lists indicating low back pain.  VA treatment records also have documented arthralgia of various joints, including the knee, wrist, feet, and back.

During his May 2017 Board hearing, the Veteran stated that he initially hurt his back on the flight line when he slipped and fell off the side of a "moving type bed" and hit his back.  In addition, he hurt his right shoulder while running and/or playing basketball.  During service and after service, medical personnel prescribed a brace for the shoulder and shots for his low back.  The Veteran also indicated his belief that treatment for arthralgia started during active service and continued thereafter.  

The Board finds the preponderance of the evidence against finding that any current back right shoulder, left shoulder, or arthralgia disabilities were incurred in active service, within one year of separation from service, are otherwise related to active service, were incurred in or aggravated by an injury during a period of INACDUTRA, or were incurred in or aggravated by a disease or injury during a period of ACDUTRA.

In reaching that conclusion, the Board finds the opinions expressed in the September 2012 VA examination report with respect to the left shoulder to be the most probative evidence of record.  The opinions were based on review of the claims file, interview of the Veteran, appropriate diagnostic testing, and a physical examination.  The examiner considered the evidence of record and concluded that the Veteran' left shoulder disability was less likely than not caused by or aggravated by service.  The examiner provided an extensive rationale for the opinions expressed, including a discussion of the Veteran's treatment records.  The examiner found that the Veteran's in-service shoulder strain was unrelated to the current left shoulder problems that most likely were manifestations of adhesive capsulitis.  Instead, the more likely cause of the adhesive capsulitis was bursitis from October 2008.  A complete rationale for the opinions was provided and the findings were consistent with the evidence of record.

In addition, the Board has considered the Veteran's assertions that his low back, right shoulder, left shoulder, and arthralgia disabilities are due to his active service and/or Reserve service.  His statements are inconsistent with the repeatedly normal findings.  His assertion that he had a medically chronic or legally chronic pathology during service or that it continued is not credible.  

To the extent that there is a general claim for arthralgia, service connection may only be granted if there is disability and underlying disease or injury to account for that disability.  38 U.S.C.A. §§ 1110, 1131.  In the absence of pathology (disease or injury), there can be no valid claim.

Thus, there is no lay or medical evidence to suggest that the Veteran incurred his current back, right shoulder, left shoulder, arthralgia disabilities during his active service, within one year of separation from active service, due to injury during a period of INACDUTRA, or due to disease or injury incurred during a period of ACDUTRA.  As such, there is no basis for granting the claim based on in-service incurrence or aggravation.  As such, entitlement to service connection for back, right shoulder, left shoulder, and arthralgia is not warranted.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Kidney Disability

The Veteran contends that he has a current chronic kidney disability that began during his active service when he was treated for kidney stones.
 
June 1977, October 1986, July 1991, May 1996, February 2001 Reports of Medical Examination included normal findings as to all systems.  In June 1977, September 1982, October 1986, July 1991, and February 2001 Reports of Medical History, the Veteran denied a history of kidney stones or blood in the urine.    

VA treatment records document chronic kidney disease from April 2006.  In December 2014, testing showed creatinine levels of 1.7 and the Veteran was counseled to avoid the use of anti-inflammatory medication.

During his May 2017 Board hearing, the Veteran stated that he had been told by his treatment providers that his kidney was functioning at about 65 or 70 percent.  The problems began during active service when he was treated for kidney stones.  He no longer got kidney stones.  

The pertinent inquiry is whether the chronic kidney disease was caused by or are otherwise related to any incident of active service, was incurred in or aggravated by an injury during a period of INACDUTRA, or was incurred in or aggravated by a disease or injury during a period of ACDUTRA.

The Board has considered the Veteran's recent statements regarding experiencing kidney stones during active service.  Credibility, however, is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's statements as to in-service kidney stones are inconsistent with the objective medical record.  Specifically, the Veteran specifically denied a history of kidney stones in multiple Reports of Medical History through February 2001.  The Board finds that had the Veteran experienced kidney stones in service that he would have reported such problems when specifically asked about those problems.  Instead, the Veteran denied such problems on numerous occasions.  

Here, we compare the Veteran's recent statements with the contemporaneous records and the service records.  The service records reflect normal findings regarding the pertinent systems and he denied a pertinent history during recognized service.  In sum, the Veteran's recent report of onset is inconsistent with the normal findings and his denial of pertinent pathology during service.  His recent statements are not credible.

As to the Veteran's general contentions that his kidney disease was incurred in or is otherwise related to some period of service, the Board finds his opinions to be of no probative weight.  In light of the foregoing and the Veteran's lack of education, training, and experience in regards to diagnosing a chronic kidney disability and relating such disability to some period of service, the Board affords his representations no probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In light of the evidence, the Board concludes that the preponderance of the credible evidence is against the kidney disability claim, and that service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Sinus Disability
  
The Veteran contends that his current chronic sinus problems are the result of his active and/or Reserve service.

June 1977 and October 1986 Reports of Medical Examination included normal findings as to all systems.  In May 1987, the Veteran described recurrent posterior pharyngeal drainage.  There was frontal sinus tenderness to pressure and the nares were congested.  The assessment was a sinus infection.  In March 1991, the Veteran reported problems with sinus congestion and watery eyes.  The assessment was sinus congestion, allergies.  A July 1991 Report of Medical Examination included normal findings as to all systems.  A contemporaneous Report of Medical History noted a history of sinusitis.  A May 1996 Report of Medical Examination also included normal findings.  A February 2001 Report of Medical History included the Veteran's report of seasonal allergic rhinitis since 2000 that was treated with Allegra.  A contemporaneous Report of Medical Examination included normal examination findings.

In November 2004, the Veteran complained of nasal drainage and congestion for the previous 3 weeks.  There was a noted history of intermittent nasal allergies.  The assessment was sinusitis.  Other post-service VA treatment records document a history of chronic allergic rhinitis and seasonal allergies.

In a November 2009 statement, the Veteran claimed that he had no sinus problems prior to service.  He felt the weather might have played a role in the problems.  

The Veteran underwent a VA examination in April 2011.  The Veteran reported problems with his sinuses since 1985.  The problems were constant with 2 non-capacitating episodes per year.  A sinus x-ray was within normal limits.  Following examination, the examiner indicated that no diagnosis could be made as to the sinus claim, as there was no pathology to render a diagnosis.  

In a June 2012 statement, the Veteran contended that his sinus infection was the result of his Reserve service from August 1986 through August 2004.

In November 2014, the Veteran was treated for sinusitis, based on a 5-day history of nasal congestion and discharge with intermittent cough.  

During his May 2017 Board hearing, the Veteran testified that his original sinus infection occurred during active duty in Great Falls.  His symptoms thereafter "kind of eased up because I was a lot younger during that time and so we didn't pay it a whole lot of attention but it started to reoccur after I got out and I was back on reserve duty, that's when I started catching it real bad again and so it's been going on."  He claimed to have been receiving medication for the problem on an ongoing basis throughout active service.  

The Board finds the preponderance of the evidence against finding that a chronic sinusitis disability was incurred in active service, is otherwise related to active service, was incurred in or aggravated by an injury during a period of INACDUTRA, or was incurred in or aggravated by a disease or injury during a period of ACDUTRA.

The sole evidence suggesting an association between any period of service and a chronic sinusitis disability are statements by the Veteran.  During his Board hearing the Veteran indicated that his sinus problems initially manifested during active service, but that they abated for a period of time until reoccurring years later.  The Veteran has separately reported that his chronic sinus problems began during his Reserve service from August 1986 through August 2004.  That said, the Veteran has not specifically indicated that the chronic sinus problems were the result of an injury during a period of INACDUTRA or due to a disease or injury incurred or aggravated during a period of ACDUTRA.  Simply because the Veteran began to experience sinus problems during the years when he had intermittent INACDUTRA or ACDUTRA service does not suggest any association with such service.  The Veteran has not described onset during Reserve service or otherwise detailed how the sinus problems were aggravated by the Reserve service.  As such, the Board finds his general representations do not suggest an association between sinus problems and active service or Reserve service.    

Thus, there is no lay or medical evidence to suggest that the Veteran incurred his current chronic sinus problems during his active service, otherwise due to his active service, due to injury during a period of INACDUTRA, or due to disease or injury incurred during a period of ACDUTRA.  As such, there is no basis for granting the claim based on in-service incurrence or aggravation.  As such, entitlement to service connection for a sinus disability is not warranted.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Dental

The Veteran is seeking compensation for a dental disorder.  He contends that while on active duty he had teeth removed and was fitted for partial dentures.  

The dental conditions for which service-connected compensation benefits are available are set under 38 C.F.R. § 4.150, DCs 9900-9916.  Disability compensation and VA outpatient dental treatment may be provided only for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, DCs 9900-9916.

The Board notes that the portion of VA's Schedule for Rating Disabilities addressing dental and oral conditions was revised effective September 10, 2017.  The Veteran has not been notified as to the changes in the regulations and the RO has not adjudicated his claims under the new regulations; however, as the new regulations involve benign or malignant neoplasms that are not applicable to the Veteran's current claim and the other changes involved only clarification of the rating terms, the Board finds that there is no prejudice in adjudicating the Veteran's dental claim.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  As noted above, the matter of eligibility for VA dental treatment has been referred to the RO/AMC for appropriate consideration and is not the subject of the Board's review.  Rather, the Board will address whether the Veteran is entitled to service connection for VA compensation purposes.

Again, the Veteran contends that while on active duty he had teeth removed and was fitted for partial dentures. 

Service treatment records document at least 12 missing teeth, including both upper and lower teeth, although precisely when they were removed and by whom is somewhat unclear.    

VA treatment records indicate that the Veteran underwent dental surgery in September 2009.  

In a June 2012 statement, the Veteran contended that his dental problems were the result of his Reserve service from May 1978 through August 1986.

Thus, even presuming that they were removed by VA or a private provider during active service and that he was fit for partial dentures, the service treatment records do not evidence dental trauma, to include loss of or trauma to the mandible, maxilla, or other bones of the face.  The Veteran does not contend otherwise. 

Considering the pertinent evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disorder.

As noted above, replaceable missing teeth and periodontal gum disease may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381.

In this case, there is no competent medical or dental evidence of loss of teeth due to loss of substance of the body of the maxilla or mandible due to bone loss through trauma or any other condition on which service connection could be allowed.  

The records do not indicate that during service the Veteran incurred an injury to the mandible or maxilla and the Veteran does not contend otherwise.  Thus, none of the other DCs, 9900 through 9916, apply in this case.  Again, DCs 9917 and 9918 are not applicable because they involve neoplasms, which are not present in this case.

There is simply no competent medical evidence that the Veteran has any current dental disorder for which compensation is payable.  See 38 C.F.R. § 4.150.  Based on the foregoing, the Board concludes that there is no basis under the law for the award of service-connected VA disability compensation for a current dental disorder, as there is simply no medical or dental evidence that the Veteran has a disorder falling under the categories of compensable dental conditions set forth in 38 C.F.R. § 4.150.  Under these circumstances, the Board must deny the claim for service connection for a dental disorder, for compensation purposes.

In reaching the conclusions above the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b) (2012); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Rating Reduction and Increased Ratings for Pseudofolliculitis Barbae

Applicable Law for Rating Reduction

In rating reductions, when VA contemplates reducing an evaluation for a veteran's service-connected disability or disabilities, it must follow specific procedural steps prior to such discontinuance.  38 C.F.R. § 3.105(e).  As enumerated in 38 C.F.R. § 3.105(e), "[w]here the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons."  Id.  In addition, "[t]he beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level."  Id.  The beneficiary also will receive notification that "he or she will have an opportunity for a pre-determination hearing," 38 C.F.R. § 3.105(i), and thereafter, a "final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires."  See 38 C.F.R. §§ 3.105(e); 3.500(r) (2016). 

Applicable Law for Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.

DC 7806 sets forth the criteria for dermatitis and eczema and provides that a noncompensable disability rating is assigned when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period.  Assignment of a 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  Assignment of a 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Assignment of a 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive is required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2017).

Relevant Procedural and Factual Background

The 60 percent rating for the Veteran's pseudofolliculitis barbae was awarded by the RO in an October 2012 rating decision, effective from August 5, 2009, and was reduced to 30 percent, effective January 1, 2015, by the RO in a September 2014 rating decision. 

The Veteran's service-connected pseudofolliculitis barbae were, and are, rated under DC 7899-7806 as analogous to dermatitis or eczema.  

As noted above, an October 2012 rating decision assigned a 60 percent disability rating for pseudofolliculitis barbae, effective August 5, 2009.  The rating decision did not discuss the basis of the determination.  On examination, there was pseudofolliculitis barbae on the face and especially the beard area.  There was hyperpigmentation with ingrown hairs noted.  Characteristics included: exfoliation, crusting, disfigurement, and hyperpigmentation of more than 6 square inches.  There was no ulceration, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture, or limitation of motion.  The report indicated that the skin lesion coverage of the exposed area was 100 percent and was 10 percent of the whole body.  

The Veteran appealed the assigned 60 percent rating.  A November 2013 Statement of the Case (SOC) found that a clear and unmistakable error had been made in the assignment of the 60 percent disability rating and proposed to reduce the rating to 30 percent.  The proposed reduction was based on an October 2012 addendum to the April 2011 VA examination report, which clarified that the pseudofolliculitis barbae did not involve 100 percent of the Veteran's exposed area, but was estimated to be 20 percent of the Veteran's exposed area.

The Veteran filed a substantive appeal to the November 2013 SOC and specifically noted his desire to appeal all issues adjudicated therein.  In light of the foregoing procedural history and the Veteran's statements, the Board will interpret this to constitute a substantive appeal of the issue of entitlement to an increased rating greater than 60 percent for pseudofolliculitis barbae.

A September 2014 rating decision effectuated the reduction, based on the findings of the October 2012 examination addendum.  Specifically, the rating decision assigned the 30 percent rating based on 20 to 40 percent of the Veteran's exposed areas being affected by the pseudofolliculitis barbae.  In addition, the rating decision discussed how topical corticosteroids did not constitute systemic therapy for rating purposes.  

In support of his claim, the Veteran submitted a March 2015 private treatment record, which indicated that the Veteran's skin problems were of moderate severity.  There was noted folliculitis on the face that was erythematous to hyperpigmented papules follicularly based.  Gentle skin care was discussed, but no additional treatment was specifically prescribed.

VA treatment records from both prior and subsequent to the March 2015 private visit documented a history of pseudofolliculitis barbae that was stable.

During his May 2017 Board hearing, the Veteran testified that his pseudofolliculitis barbae covered his chest and belly.  He used a cortisone cream for the problem.  He reported attacks 10 to 12 times per year (or approximately monthly), but he had some area covered with it on a daily basis and used cream on some area every day.

Reduction Analysis

Most decisions of the Court address the situation where there has been improvement in a service connected disability.  Here, the reduction is not based upon improvement.  Rather, in accordance with another part of section 3.105, the reduction was because the original decision was clearly and unmistakably erroneous.

The Board concludes that the above evidence reflects that a clear and unmistakable error was made in the original assignment of the Veteran's 60 percent disability rating and that his symptoms actually meet the criteria only for a 30 percent disability rating.  

The Veteran has not provided any specific argument as to why his pseudofolliculitis barbae warrants the previously assigned 60 percent rating and the October 2012 examination report clarification clearly demonstrates that the Veteran does not meet the criteria for a 60 percent rating.  As noted, the Veteran does not have more than 40 percent of the entire body or his exposed body affected by the pseudofolliculitis barbae.  He does regularly use topical creams for the skin problems; however, the United States Court of Appeals for the Federal Circuit recently held in Johnson v. Shulkin, 862 Fed. Cir. 1351 (Fed. Cir. 2017), that topical corticosteroids did not constitute systemic corticosteroids as required for a 60 percent rating under DC 7806.

In summary, the Board finds that the reduction of the rating from 60 percent to 30 percent, effective January 1, 2015, was proper.  

Rating Analysis

For the same reasons as discussed in the reduction analysis section above, the Board finds that an initial rating greater than 60 percent is not warranted at any point prior to January 1, 2015, under DC 7806.  The only skin DC that contemplates a rating greater than 60 percent is DC 7800 for burn scars to the head, face, or neck.  The Veteran's pseudofolliculitis barbae is on his face, but an 80 percent rating under DC 7800 requires palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes, ears, cheeks, and lips.  The evidence does not indicate that the Veteran meets these criteria.  As such, a rating greater than 60 percent prior to January 1, 2015, is not warranted.  (It is important to note that the 60 percent rating was clearly and unmistakably erroneous.  Clearly, an evaluation in excess of 60 percent would be erroneous.)

In addition, the Board finds that the Veteran's demonstrated symptomatology does not warrant an evaluation greater than the currently assigned 30 percent rating from January 1, 2015.

In order to warrant a higher disability rating, the evidence would need to demonstrate that more than 40 percent of his entire body or exposed areas were affected by the pseudofolliculitis barbae or require constant or near-constant systemic therapy.  As noted, topical creams do not constitute systemic therapy and the Veteran's pseudofolliculitis barbae affects only 10 percent of his entire body and 20 percent of the exposed body.  As such, a rating greater than 30 percent under DC 7806 is not warranted.

The Board has also considered whether higher or separate DCs are applicable, but finds that his current rating as analogous to DC 7806 most accurately reflects the Veteran's symptoms and manifestations.

As shown above, and as required by Schafrath, 1 Vet. App. at 589, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  As discussed above, the Board finds that a rating greater than 60 percent prior to January 1, 2015, and greater than 30 percent from that date for pseudofolliculitis barbae is not warranted.  Furthermore, the Board concludes that the Veteran has not met the criteria for a higher rating at any point during the appellate time period and, as such, further staged ratings are not warranted.

Rating for Cervical Spine

The Veteran's service-connected degenerative arthritis of the cervical spine is rated under DC 5242 for degenerative arthritis of the spine.  The Veteran contends that the currently assigned 10 percent rating does not reflect the severity of his symptoms.

Disabilities of the cervical spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DCs 5235-5243.  The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

Spine conditions can also be rated under the criteria for intervertebral disc syndrome, DC 5243.  DC 5243 provides a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for intervertebral disc syndrome where incapacitating episodes have a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  "Incapacitating episodes" is defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allows the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate DCs if it would result in a higher combined evaluation for the disability. 

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2017).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40 (2017).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

The Veteran underwent a VA examination in April 2011.  The Veteran was able to walk without limitation and had not experienced falls due to the spine problems.  His symptoms included stiffness, spasms, and paresthesia.  He denied associated fatigue, decreased motion, or numbness.  The Veteran reported problems standing, sitting, or walking for extended periods of time.  On examination, there was no evidence of tenderness, guarding, weakness, loss of tone, and atrophy of the limbs.  There was evidence of radiating pain on movement in the bilateral trapezius muscles.  There was evidence of cervical paraspinal muscle spasms.  There was no ankylosis.  Range of motion testing showed full forward flexion, right and left lateral flexion, and extension to 45 degrees, with pain onset at 30 degrees in each plane of motion.  Right and left rotation was to 80 degrees, with pain onset at 60 degrees.  On repetitive motion testing there was no change in the functional ranges of motion.  Joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The Veteran had normal head posture and there was symmetry of the spinal motion with normal curves of the spine.  X-rays showed degenerative arthritis from C4 through C7.  
In a September 2012 statement, the Veteran reported ongoing problems with his cervical spine and indicated that he had contacted his VA treatment providers and "they have increased my pain medicines and muscle relaxing medicine."  In addition, the medication was strong and affected the Veteran when driving and "has become a problem."  He also was having problems sleeping.

Multiple VA treatment records discussing the Veteran's body pain have not included complaints regarding the cervical spine, while discussing problems with the low back, shoulders, and other areas.

Thus, the evidence of record indicates that the Veteran's forward flexion results in pain onset at 30 degrees.  The Board concludes that such functional limitation warrants a 20 percent disability rating.    

A rating greater than 20 percent, however, is not warranted.  The Veteran's forward flexion is not to 15 degrees or less and there is not favorable or unfavorable ankylosis of the cervical spine.  

The Board notes DC 5003 provides for ratings for degenerative disc disease or arthritis.  DC 5003 is used where there is evidence of arthritis and some limitation of motion, but not enough limitation of motion to be compensable under the appropriate DC.  As discussed above, the Veteran's disability rating under DC 5242 has been based on limitation of motion and a separate rating under DC 5003 would be for the same symptomatology.  As separate ratings may not be assigned for the same symptomatology, a separate 10 percent rating under DC 5003 for the Veteran's limitation of motion is not warranted in this case.  

The Veteran's functional loss was considered, as the medical evidence shows that the Veteran has reported ongoing chronic neck pain.  38 C.F.R. §§ 4.40, 4.45.  However, the examiner took limitation caused by pain into account in the findings of range of motion and the Board has granted an increased rating based on the functional limitation that limits pain-free forward flexion of the cervical spine to 30 degrees.  Thus, the degree of additional limitation caused by pain is already contemplated in the disability rating currently assigned.  The examiner found no evidence of further functional loss due to lack of endurance, fatigability, incoordination, or repetition.  There is otherwise no evidence of impairment of motor skills, muscle function, or strength.  Consequently, the Board finds that a higher compensable rating based on functional loss is not warranted.

The Board also has considered the Veteran's reported neurological symptoms, specifically bowel and bladder problems, as well as erectile dysfunction.  As discussed above, the erectile dysfunction is not attributable to the Veteran's service-connected cervical spine disability.  Similarly, there is no evidence or suggestion that any problems with bowel or bladder continence are related to the cervical spine disability.  As such, a separate rating for any neurological symptoms is not warranted.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  Accordingly, affording the Veteran the benefit of the doubt a 20 percent rating is warranted for his service-connected degenerative arthritis of the cervical spine.  Furthermore, the Board concludes that this rating is warranted for the entire appellate time period and, as such, staged ratings are not warranted.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

The appeal regarding the claim of entitlement to service connection for dyslipidemia is dismissed.

Entitlement to service connection for chronic kidney disease is denied.

Entitlement to service connection for arthralgia is denied.

Entitlement to service connection for a sinus disability, to include infection, is denied.

Entitlement to service connection for a back disability (claimed as back pain and spasms) is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a dental disability for purposes of compensation is denied.

Restoration of a 60 percent rating for pseudofolliculitis barbae is denied.

Entitlement to an initial rating greater than 60 percent for pseudofolliculitis barbae prior to January 1, 2015, is denied.

Entitlement to an initial rating greater than 30 percent for pseudofolliculitis barbae from January 1, 2015, is denied.

Entitlement to an initial rating of 20 percent for degenerative arthritis of the cervical spine is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board finds that a remand is necessary for additional development as to the remaining claims.

In that regard, in February 2011 the RO requested that the Veteran be afforded a VA examination that would address whether it was at least as likely as not that the Veteran's current hypertension, anemia, allergies, skin disease, GERD, and skin infection of the bilateral feet had their onset in service or were otherwise related to service.  In the resulting April 2011 VA examination report, the examiner concluded that it was at least as likely as not that the allergic rhinitis, anemia, "skin condition," and GERD were related to service.  The rationale for each of these disabilities was that the onset of the disability was in 2004 (anemia), 1983 (skin), 1984 (GERD), and 1985 (allergic rhinitis), which the examiner indicated was during service.  The Board notes, however, that the Veteran's period of active service ended in May 1978 and that any subsequent service was with the Army Reserves, including both periods of ACDUTRA and INACDUTRA.  It is unclear from the above opinion whether the examiner meant to assert that such diseases had their onset during a period of ACDUTRA or if the opinion was based on the inaccurate factual premise that the Veteran's active service encompassed the above periods.  In any case, the Board finds the foregoing VA examination report to be inadequate with respect to the foregoing issues and that another VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate); see also Reonal v. Brown, 5 Vet. App. 458 (1993) (stating that "[a]n opinion based upon an inaccurate factual premise has no probative value"). 

In addition to the above issues, the Board notes that a November 2009 VA treatment record included the Veteran's complaints of a sensation of something caught in the back of the throat.  He was having difficulty swallowing oral medications.  The symptoms started the previous night.  At that time, the symptoms were attributed to the Veteran's diagnosed GERD.  In light of the foregoing, the Board finds that the issue of entitlement to service connection for dysphagia is inextricably intertwined with the GERD claim remanded herein.  As such, adjudication of the dysphagia claim is deferred pending the requested development and readjudication of the GERD claim.

As to the Veteran's erectile dysfunction claim, he was afforded a VA contract examination in July 2012.  The Veteran reported the onset of problems in 1993 during a period when he was on muscle relaxers and pain pills for back problems.  His treatment providers changed his medication, but the erectile dysfunction had gotten worse.  The Veteran also indicated his belief that the erectile dysfunction may have been due to stress.  The examiner noted review of the claims file and medical records and concluded that it was less likely than not that the erectile dysfunction was proximately due to or the result of the Veteran's service-connected neck disability.  The rationale was that the neck disability and erectile dysfunction were distinct entities and that there was no relationship between erectile dysfunction and the cervical spine.  The Veteran contended that there was a correlation, but there was "no objective or any other evidence establishing this relationship."

During his May 2017 Board hearing, the Veteran indicated that his problems began after getting his first or second spinal shot.  He experienced numbness.  The Veteran also attributed erectile dysfunction to medication for his cervical spine and other problems.  

The Board finds the July 2012 examination report to be inadequate.  Although the report noted in general that there was no objective evidence establishing a relationship between the erectile dysfunction and the Veteran's service-connected cervical spine disability, the examiner failed to address the Veteran's primary theory that it was the pain medication taken for the cervical spine disability that caused the erectile dysfunction.  As such, an additional medical opinion is necessary.

As a final matter, the Board notes that in a March 2016 rating decision the RO reopened and denied a claim for entitlement to service connection for depression to include substance abuse (now claimed as anxiety).  In September 2016, the Veteran submitted a VA Form 21-0958, Notice of Disagreement (NOD), as to the denial of entitlement to service connection for depression.  As such, remand is required to afford the RO the opportunity to provide the Veteran with an SOC on the issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case that addresses the Veteran's petition to reopen a claim for entitlement to service connection for depression to include substance abuse (now claimed as anxiety), to include as secondary to his service-connected pseudofolliculitis barbae.  If, and only if, the Veteran perfects an appeal with respect to the claim, the AOJ should ensure that any indicated development is completed before the issue is certified for appellate consideration.

2.  After the above is completed, schedule the Veteran for an appropriate examination (or examinations) for his hypertension, anemia, allergic rhinitis, skin disability (including tinea versicolor), right and left foot infections, and GERD claims.  The electronic claims file must be made available to and reviewed by the examiner.  After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran has hypertension, anemia, allergic rhinitis, skin disability (including tinea versicolor), right and left foot infections, GERD or any associated disabilities that: (a) were incurred in or are otherwise related to active service from July 1973 to May 1978 (or manifested to a compensable degree within one year of separation from service in the case of anemia and hypertension); (b) are the result of an injury incurred in or aggravated during any period of INACDUTRA; or (c) are the result of an injury or disease incurred in or aggravated during any period of ACDUTRA.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should explain the reasons behind any opinion provided.

3.  Obtain a medical opinion from a qualified medical professional with respect to the Veteran's erectile dysfunction claim.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The electronic claims file must be made available to and reviewed by the reviewing medical professional.  The reviewing medical professional is asked to provide opinions as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's erectile dysfunction was caused OR aggravated by his service-connected cervical spine disability.  Such an opinion must specifically address the Veteran's contention that his erectile dysfunction was caused by pain medication for his service-connected cervical spine disability.  (For the purposes of this opinion, the term aggravation means a permanent worsening of the disability beyond its natural progress.)

4.  Thereafter, readjudicate the Veteran's claims.  If a complete grant of the benefits sought is not granted as to each of the issues on appeal, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


